Citation Nr: 0331822	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  03-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) with emphysema 
and bronchitis, claimed as due to tobacco use.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.

3.  Entitlement to service connection for seborrheic 
dermatitis, Bateman's purpura, onychomycosis and tinea pedis 
(claimed as a skin disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1948 to May 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Nashville, Tennessee, denied entitlement to service 
connection for seborrheic dermatitis, Bateman's purpura, 
onychomycosis and tinea pedis (claimed as a skin disorder), 
and determined that no new and material evidence had been 
submitted to reopened claims of entitlement to service 
connection for COPD with emphysema and bronchitis, claimed as 
due to tobacco use, and coronary artery disease.

The RO, in its July 2002 rating decision and its April 2003 
statement of the case, did not frame the issues as whether 
new and material evidence reopened claims of entitlement to 
service connection coronary artery disease or COPD with 
emphysema and bronchitis.  Nonetheless, the RO, in its 
decision, specifically indicated that the claims were not 
reopened.  Similarly, although the RO did not frame the issue 
concerning service connection for respiratory disability as 
one claimed as due to tobacco use, the RO specifically 
referred to 38 U.S.C.A. § 1103 in its decision.  The 
statement of the case provided the veteran with the 
regulations pertinent to the need for new and material 
evidence to reopen his finally decided claims.  Consequently, 
the Board has re-framed the issues on appeal to more 
accurately reflect the posture of the veteran's claims.

The veteran's claim of entitlement to service connection for 
skin disorders is the subject of the Remand that follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim for service 
connection for coronary artery disease has been obtained by 
VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection 
for coronary artery disease, has not submitted additional 
evidence, and has not identified any additional evidence to 
support his claim.

3.  In a February 1998 rating decision that the veteran did 
not appeal, the RO disallowed the veteran's claim of 
entitlement to service connection for coronary artery disease 
and COPD with emphysema and bronchitis claimed as secondary 
to tobacco use.

4.  The evidence submitted since the RO's February 1998 
rating decision concerning the claim for service connection 
for coronary artery disease is cumulative and redundant of 
evidence previously considered by agency decisionmakers and 
by itself or when considered with previous evidence of 
records, does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for COPD with emphysema and bronchitis secondary 
to tobacco use or entitlement to service connection for 
coronary artery disease.

5.  The current claim for service connection for service 
connection for COPD with emphysema and bronchitis, claimed as 
due to tobacco use, was filed in March 2002.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied concerning 
his claim for service connection for coronary artery disease.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

2.  The February 1998 RO decision denying entitlement to 
service connection for coronary artery disease and 
entitlement to service connection for COPD with emphysema and 
bronchitis claimed as secondary to tobacco use is final.  
38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has not been received since the 
RO's February 1998 rating decision and the claim for service 
connection for coronary artery disease is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

4.  The current claim, filed in March 2002, for service 
connection for COPD with emphysema and bronchitis claimed as 
secondary to tobacco use has no basis in law.  38 U.S.C.A. 
§ 1103 (West 2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has perfected an appeal of the RO's July 2002 
rating decision in which the RO denied entitlement to service 
connection for skin disorders and determined that the veteran 
had not submitted new and material evidence to reopen his 
claims of entitlement to service connection for COPD with 
emphysema and bronchitis, claimed as due to smoking tobacco 
products, and service connection for coronary artery disease.

The veteran contends that he has current disability from 
coronary artery disease that he incurred during his active 
military service.  He also contends that he has current 
disability from COPD with emphysema and bronchitis that is 
related to smoking of tobacco during his active duty service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2003); 
38 C.F.R. § 3.303 (2003).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arteriosclerosis or organic heart disease 
to a degree of disability of 10 percent or more within one 
year of separation from such service, such disease shall be 
presumed to have been incurred in service.

As a preliminary concern, the Board notes that the veteran's 
original claims for service connection for COPD with 
emphysema and bronchitis, and entitlement to service 
connection for coronary artery disease both claimed as due to 
smoking, were denied by the RO's February 1998 rating 
decision.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  The claims of 
entitlement to service connection for coronary artery disease 
and for service connection for COPD with emphysema and 
bronchitis can be reopened only by submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

Concerning claims filed after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003); 66 
Fed. Reg. 45630 (August 29, 2001).

I.  Coronary Artery Disease

At the time of the RO's February 1998 rating decision that 
denied entitlement to service connection for coronary artery 
disease secondary to tobacco use, the evidence of record 
consisted of service medical records, VA treatment records, 
and a reports of VA examinations that did not pertain to the 
veteran's claim of entitlement to service connection for a 
heart disorder.

The veteran's service medical records do not show that he had 
complaints, diagnoses or treatment of a heart disorder or 
coronary artery disease.  At the time of his medical 
examination for separation for service, an examiner reported 
that the veteran heart and vascular systems were normal.  No 
significant or interval history was reported.

VA outpatient treatment records show that during treatment in 
March 1990 the veteran had complaints of chest pain with 
exertion.  He gave a history of myocardial infarction three 
years before without heart damage.  An examiner reported that 
there was no evidence of unstable angina or myocardial 
infarction.  VA outpatient treatment records dated in August 
and September 1997 document a history of coronary artery 
disease and current complaints of shortness of breath and 
chest pain.  The treatment plan included a referral to a 
smoking cessation clinic.

In its February 1998 rating decision that denied entitlement 
to service connection for coronary artery disease secondary 
to tobacco use, the RO's raters reasoned that the evidence 
then of record showed no plausible relationship or nexus 
between tobacco use in service and current disability from 
coronary artery disease.  The RO noted that the veteran may 
also submit evidence showing that his current heart disease 
began in service.  In this case, however, he did not.

The pertinent evidence received since the February 1998 final 
rating decision concerning the veteran's claim of entitlement 
to service connection for coronary artery disease consists of 
VA outpatient treatment records.  Such records show that the 
veteran had complaints of shortness of breath, dyspnea on 
exertion, and a history of angina at rest an with exertion.  
A treatment note dated in May 1990 documents a history of a 
cardiac catheterization in 1987 that disclosed stenosis of 
several coronary arteries.  The same note contains 
impressions of coronary artery disease and angina.  However 
none of the treatment notes attribute the veteran's heart 
disease or coronary artery disease to any disease or injury 
incurred in service.

Having reviewed the entire record, the Board concludes that 
the evidence submitted since the February 1998 final decision 
denying entitlement to service connection for coronary artery 
disease, although new in the sense of not being previously 
considered by agency decisionmakers, is cumulative and 
redundant of evidence already of record.  At the time of the 
February 1998 rating decision, the record contained evidence 
that the veteran had disability from coronary artery disease.  
The evidence lacking then and that remains lacking is 
evidence of a nexus between the veteran's current disability 
from a heart disorder and any disease or injury he incurred 
in service.  This is an unestablished fact for which no new 
evidence has been submitted.  

The Board finds that no evidence has been submitted 
concerning the claim of entitlement to service connection for 
coronary artery disease that is both new and material.  
Therefore, the Board concludes that the claim of entitlement 
to service connection for coronary artery disease is not 
reopened.

There has been a significant change in the law with the 
enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has a duty to notify the 
appellant and his representative, if any, of information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Upon submission of a 
substantially complete application, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, and must notify the claimant of what 
portion of that information and evidence is his 
responsibility, and what is VA's responsibility.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the RO notified the veteran of the evidence 
needed to reopen his claim in an April 2002 letter, in the 
rating decision appealed, and the statement of the case.  In 
addition, the April 2002 letter informed him of what evidence 
and information he was responsible to provide, and of VA's 
responsibilities.  The RO also obtained records of VA 
treatment reported by the veteran.

In a decision promulgated on September 22, 2002, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Board notes that the RO's April 16, 2002 letter contained 
a reference to a limit of 60 days for submission of 
additional evidence prior to a decision on the veteran's 
claims.  Nonetheless, the Board finds that, in this instance, 
the veteran has not been prejudiced by the reference to a 
limit of 60 days for submission of additional evidence in 
that letter.  First, the veteran responded in April 2002, 
indicating that all of his treatment had been at the VA 
medical center in Nashville, Tennessee.  These records have 
been obtained by the RO.  Second, the veteran has requested 
expedited handling of his claim and appeal due to advanced 
age, and his case has been advanced on the Board's docket.  
Thus, a prompt decision is required.  Third, the veteran has 
indicated that there is no further evidence pertinent to his 
claim for service connection for coronary artery disease.  
Fourth, a full year has passed since the RO's April 2002 
letter.  Thus, a decision in this instance would not be 
premature.  Finally, the Board notes that, rather than being 
prejudiced by the Board issuing a decision in this instance, 
the veteran would, instead, be prejudiced by delaying a 
decision in this claim for re-notification merely to omit the 
60-day limit on the submission of evidence to comply with the 
decision in PVA v. Sec'y, supra.  

II.  COPD with Emphysema Claimed as Due to Tobacco Smoking

The Board has determined that this claim is a matter in which 
the law, as opposed to the evidence, is dispositive of the 
issue.  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) has observed that in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of Title 38, United States Code, on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service.  38 U.S.C.A. § 1103(a) (West 2002).  This statute 
applies to claims filed after June 9, 1998.  See 38 C.F.R. 
§ 3.300 (2003).

The veteran's current claim for entitlement to service 
connection for COPD with emphysema and bronchitis due to 
tobacco use was filed in March 2002.  Therefore, entitlement 
to service connection for death or disability on the basis 
that it resulted from any injury or disease attributable to 
use of tobacco products during service is prohibited.

In summary, to the extent that the veteran is claiming 
entitlement to service connection for a respiratory disorder 
due to his use of tobacco products in service, his claim must 
be denied as a matter of law pursuant to 38 U.S.C.A. § 1103 
(West 2002).  

As there is no evidence that the veteran could submit to 
support a claim for service connection for any disability 
based on tobacco use, the Board concludes that any deficiency 
in any VCAA duties of notification or assistance would not 
prejudice the appellant in this instance.  The veteran's 
claim for service connection for lung disease due to tobacco 
use during his service is barred as a matter of law.


ORDER

The claim of entitlement to service connection for coronary 
artery disease is not reopened.  The appeal is denied.

The claim of entitlement to service connection for COPD with 
emphysema and bronchitis claimed as secondary to tobacco use 
is barred as a matter of law.  The appeal is denied.


REMAND

The veteran contends that he has current disability from a 
skin disorder related to exposure to insect spray during his 
service in Korea during the Korean conflict.  Recent 
treatment records and a VA examination document diagnoses of 
seborrheic dermatitis, Bateman's purpura, onychomycosis, 
onychogryphosis, and tinea pedis.  

The Board notes that the veteran underwent a VA skin 
examination in July 1992 in connection with his service-
connected varicose veins.  He has not, however, been examined 
in connection with the current claim for service connection 
for skin disability.  

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded a VA 
skin examination to determine the nature 
and extent of his skin disorders, and to 
determine the relationship, if any, 
between and disorder(s) identified and 
any disease or injury incurred in 
service.  The claims file must be made 
available to and reviewed by the 
examiner.  All indicated diagnostic tests 
and studies must be performed.  The 
examiner should state the current 
diagnosis of each skin disorder.  The 
examiner should express an opinion 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veterans disability from any 
skin disorder identified was incurred in 
service or is proximately due to or the 
result of the veteran's service-connected 
disability from left leg varicose veins. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a skin disorder.  
If the benefit sought on appeal continues 
to be denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



